DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.
Hurley teaches policies to determine file migration vs. replication, where file migration copies a file from source to destination and deletes the source copy, while file replication results in a file being migrated without the removal of the source copy (sec. 1, para. 2-3). Migration is a special case of replication with degree of replication equal to 1 (sec. 1, para. 5).
Applicant states (pp. 11) that use mode in claim 1 is designated in registration information of the file, not determined based on pending requests for the file.
Hurley teaches static replication policies by distinguishing private vs. sharable files, and replicating only sharable files (sec. 4, para. 4). FSRM’s file classification infrastructure classifies files with property on access control, where permission (i.e., use mode) on a file can be granted to a single user (i.e., personal use), or a group of users (i.e., joint use). Access to the requested file is granted when it is created (i.e., registered) at the file storage. Classification properties are generated either automatically by using file classification rules or manually set by user (FSRM: pp. 1-2).
Applicant further states (pp. 11) that joint use mode in claim 1 is determined by referring to the past use record of the file, which is different from using pending requests for the file; while personal use mode is not identified.
Microsoft Windows Server collects change journal (i.e., log) of events relevant to a system (FSRM: pp. 3). A log record for every event (i.e., request) includes information (i.e., past use record) such as resource (i.e., requested file), person (i.e., requester), timestamp, source address (i.e., device), operation (i.e., output), etc. (LogFile: pp. 1).
Therefore, one having ordinary skill in the art would be motivated to utilize FSRM and LogFile in Hurley with a file classification rule to determine joint use mode based on historical information contained in the log of requests, e.g., number of unique sources requesting the resource greater than 1 (i.e., use mode not identified otherwise).
	In summary, Hurley combined with FSRM and LogFile teaches the argued limitations of independent claims 1 and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11, 16-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al. File Migration and File Replication: A symbiotic Relationship. IEEE Transactions on Parallel and Distributed Systems 7:6, pp. 578-586, 1996 [herein “Hurley”], in view of Park et al. US patent application 2010/0325199 [herein “Park”], and further in view of File Server Resource Manager (FSRM) overview. https://docs.microsoft.com/en-us/windows-server/storage/fsrm/fsrm-overview, pp. 1-5, 2018 [herein “FSRM”], and What is log (log file)? https://www.techtarget.com/whatis/definition/log-log-file, 2014, pp. 1-2 [herein “LogFile”].
Claim 1 recites “A file management device comprising: a controller that: receives a request for a file from a client device, which is a first information processing device, operated by a user;”
Hurley teaches a distributed system (i.e., controller) consisting of a collection of user workstations together with multiple homogeneous storage sites, all connected by a network. A file request is initiated (i.e., operated) by a user at a workstation (i.e., client device), which is then submitted to the storage site possessing the file (sec. 2, para. 2).
Claim 1 further recites “performs control to obtain the file requested by the user of the first information processing device from a file storage and to send the requested file to the first information processing device, and performs control to determine whether to delete the requested file from the file storage before an effective period of the requested file elapses,”
Hurley teaches policies to determine file migration vs. replication, where file migration copies a file from source to destination and deletes the source copy, while file replication results in a file being migrated without the removal of the source copy (sec. 1, para. 2-3). Migration is a special case of replication with degree of replication equal to 1 (sec. 1, para. 5). A file is replicated from source (i.e., file storage) to destination (i.e., first information processing device) if the replication leads to a decrease in the overall mean response time of all pending requests for any file currently at the involved storage sites, which is the case if the file is requested by one user at one workstation (i.e., personal use) (sec. 3.1, para. 1), since client devices do not support shared access.
Hurley does not disclose the limitation on effective period; however, FSRM teaches a file classification infrastructure that classifies files with property such as file expiration (i.e., elapse) (FSRM: pp. 1-2).
Claim 1 further recites “wherein, if the controller determines to delete the requested file from the file storage, the first information processing device operated by the user is caused to locally store the file received from the controller; and”.
Hurley does not disclose the limitation to store files locally at workstations; however, Park teaches a system where a client dynamically determines whether to process a file access request as local request to local storage, or as remote request to cloud storage (Park: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with Park. One having ordinary skill in the art would have found motivation to adopt Park’s clients as Hurley’s workstations to enable local file storage and access.
Claim 1 further recites “a determiner that determines whether a use mode of the requested file is a personal use mode or a joint use mode, the personal use mode being a mode in which the requested file is used by an individual user, the joint use mode being a mode in which the requested file is used by a plurality of users,”
Hurley teaches static replication policy by distinguishing private (i.e., personal use) vs. sharable (i.e., joint use) files, and replicating only sharable files (sec. 4, para. 4).
Claim 1 further recites “wherein: if the controller has performed control to delete the requested file from the file storage before the effective period of the requested file elapses and if the determiner has determined that the use mode of the requested file is changed from the personal use mode to the joint use mode, the controller performs control to obtain the requested file from the first information processing device and stores the requested file in the file storage again; and”.
Hurley replicates a file from source (i.e., first information processing device) back to (i.e., again) destination (i.e., file storage) if the replication leads to a decrease in the overall mean response time of all pending requests for any file currently at the involved storage sites, which is the case if the file is requested by multiple users at multiple sites (i.e., joint use) (sec. 3.1, para. 1), since client devices do not support shared access.
Claim 1 further recites “the determiner determines the use mode of the requested file in following ways: when the use mode is designated in registration information of the requested file, the designated use mode in the registration information is the use mode of the requested file;”
Hurley does not disclose this limitation; however, FSRM’s file classification infrastructure classifies files with property on access control, where permission (i.e., use mode) on a file can be granted to a single user, or a group of users. Access to the requested file is granted when it is created (i.e., registered) at the file storage (FSRM: pp. 1-2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with FSRM. One having ordinary skill in the art would have found motivation to incorporate FSRM in Hurley to enable file replication policies based on file expiration and use mode.
Claim 1 further recites “when the use mode is not designated in the registration information: when past use record of the requested file indicates that two or more different devices have ever outputted the requested file, the use mode of the requested file is the joint use mode, and when the past use record of the requested file indicates that only a single device has ever outputted the requested file, the use mode of the requested file is not identified.”
Hurley does not disclose this limitation; however, Microsoft Windows Server collects change journal (i.e., log) of events relevant to a system (FSRM: pp. 3). A log record for every event (i.e., request) includes information (i.e., past use record) such as resource (i.e., requested file), person (i.e., requester), timestamp, source address (i.e., device), operation (i.e., output), etc. (LogFile: pp. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with FSRM and LogFile. One having ordinary skill in the art would have found motivation to utilize FSRM and LogFile in Hurley with a file classification rule to determine joint use mode based on historical information contained in the log of requests, e.g., number of unique sources requesting the resource greater than 1 (i.e., use mode not identified otherwise).
Claim 20 is analogous to claim 1, and is similarly rejected.

Claim 2 recites “The file management device according to Claim 1, wherein, if the determiner has determined that the use mode of the requested file is the personal use mode, the controller performs control to delete the requested file from the file storage, and if the determiner has determined that the use mode of the requested file is the joint use mode, the controller performs control to cause the first information processing device to delete the locally stored file.”
Hurley and Park teach claim 1, where files can be stored locally at workstations. A file is migrated from source (i.e., file storage) to destination (i.e., first information processing device) if the migration leads to a decrease in the overall mean response time of all pending requests for any file currently at the involved storage sites (sec. 3.1, para. 1), which is the case if the file is requested only by the current user at the destination site (i.e., personal use), since the file would be transferred only once, rather than each time the file is requested. Otherwise (i.e., joint use), the file would be replicated (i.e., not deleted from the destination storage), since client devices do not support shared access.

Claim 5 recites “The file management device according to Claim 1, wherein, when the requested file is requested for the first time, the determiner determines the use mode of the requested file by referring to the use mode designated in the registration information of the requested file.”
Hurley teaches claim 1, where a static replication policy distinguishes private (i.e., personal use) vs. sharable (i.e., joint use) files, and replicates only sharable files (sec. 4, para. 4).
Hurley does not disclose this claim; however, FSRM’s file classification infrastructure classifies files with property on access control, where permission (i.e., use mode) on a file can be granted to a single user (i.e., personal use), or a group of users (i.e., joint use). Access to the requested file is granted when it is created (i.e., registered) at the file storage (FSRM: pp. 1-2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with FSRM. One having ordinary skill in the art would have found motivation to incorporate FSRM in Hurley as a heuristic to determine use mode based on access permissions granted to the requested file.

Claim 6 recites “The file management device according to Claim 2, wherein the determiner determines the use mode of the requested file in accordance with a use mode feature of the requested file supplied from the first information processing device.”
Hurley teaches claim 2, where a static replication policy distinguishes private (i.e., personal use) vs. sharable (i.e., joint use) files, and replicates only sharable files (sec. 4, para. 4).
Hurley does not disclose this claim; however, FSRM’s file classification infrastructure classifies files with property on access control, where permission (i.e., use mode) on a file can be granted to a single user (i.e., personal use), or a group of users (i.e., joint use). Permission to access the requested file is validated at request time by user workstation (i.e., first information processing device) (FSRM: pp. 1-2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with FSRM. One having ordinary skill in the art would have found motivation to incorporate FSRM in Hurley as a heuristic to determine use mode based on access permission decision made at request time.

Claim 7 recites “The file management device according to Claim 2, wherein the determiner determines the use mode of the requested file by referring to record information concerning the requested file, the record information indicating a request record for the requested file including an operation record for the requested file.”
Hurley teaches claim 2, but does not disclose this claim; however, Microsoft Windows Server collects change journal (i.e., log) of events relevant to a system (FSRM: pp. 3). A log record for every event (i.e., request) includes information such as resource (i.e., requested file), person (i.e., requester), timestamp, source address (i.e., device), operation, etc. (LogFile: pp. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with FSRM and LogFile. One having ordinary skill in the art would have found motivation to utilize FSRM and LogFile in Hurley with a file classification rule to determine use mode based on historical information contained in the log of requests.
Claim 8 is analogous to claim 7, and is similarly rejected.

Claim 9 recites “The file management device according to Claim 7, wherein, if the record information concerning the requested file indicates that the requested file has been requested from another information processing device other than the first information processing device, the determiner determines that the use mode of the requested file is the joint use mode, and if the record information indicates that the requested file has been requested only from the first information processing device, the determiner determines that the use mode of the requested file is the personal use mode.”
Hurley teaches claim 7, but does not disclose this claim; however, Microsoft Windows Server collects change journal (i.e., log) of events relevant to a system (FSRM: pp. 3). A log record for every event (i.e., request) includes information such as resource (i.e., requested file), person (i.e., requester), timestamp, source address (i.e., device), operation, etc. (LogFile: pp. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with FSRM and LogFile. One having ordinary skill in the art would have found motivation to utilize FSRM and LogFile in Hurley with a file classification rule to determine use mode based on historical information contained in the log of requests, e.g., number of unique sources requesting the resource.

Claim 10 recites “The file management device according to Claim 7, wherein, if the operation record described in the record information indicates that a type of operation different from a type of operation performed to request the requested file for the first time has been performed, the determiner determines that the use mode of the requested file is the joint use mode, and if the operation record indicates that only the same type of operation performed to request the requested file for the first time has been performed, the determiner determines that the use mode of the requested file is the personal use mode.”
Hurley teaches claim 7, but does not disclose this claim; however, Microsoft Windows Server collects change journal (i.e., log) of events relevant to a system (FSRM: pp. 3). A log record for every event (i.e., request) includes information such as resource (i.e., requested file), person (i.e., requester), timestamp, source address (i.e., device), operation (i.e., type of operation), etc. (LogFile: pp. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with FSRM and LogFile. One having ordinary skill in the art would have found motivation to utilize FSRM and LogFile in Hurley with a file classification rule to determine use mode based on historical information contained in the log of requests, e.g., number of unique operations requesting the resource.

Claim 11 recites “The file management device according to Claim 10, wherein the determiner refers to the operation record at predetermined regular intervals.”
Hurley teaches claim 10, but does not disclose this claim; however, Microsoft Windows Server collects change journal (i.e., log) of recent events,  which needs to be consulted periodically (i.e., predetermined regular intervals) to get up-to-date information about usage (i.e., use mode) (FSRM: pp. 3). A log record for every event (i.e., request) includes information such as resource (i.e., requested file), person (i.e., requester), timestamp, source address (i.e., device), operation, etc. (LogFile: pp. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with FSRM and LogFile. One having ordinary skill in the art would have found motivation to utilize FSRM and LogFile in Hurley with a file classification rule to determine use mode based on historical information contained in the log of requests.

Claim 16 recites “The file management device according to Claim 1, wherein, if a request for the requested file is received from a different information processing device other than the first information processing device after the requested file is deleted from the file storage, the controller performs control to obtain the requested file from the first information processing device and sends the requested file to the different information processing device.”
Hurley replicates a file from source (i.e., first information processing device) to destination (i.e., a different information processing device) if the replication leads to a decrease in the overall mean response time of all pending requests for any file currently at the involved storage sites (sec. 3.1, para. 1), which is the case when the file is requested by the same user but at a different site.

Claim 17 recites “The file management device according to Claim 16, wherein the controller performs control to store the file requested from the first information processing device in the file storage and to cause the first information processing device to delete the locally stored file.”
Hurley and Park teach claim 16, where files can be stored locally at workstations. A file is migrated from source (i.e., first information processing device) to destination (i.e., file storage) if the migration leads to a decrease in the overall mean response time of all pending requests for any file currently at the involved storage sites (sec. 3.1, para. 1), which is the case if the file is requested by multiple users at multiple sites since only the destination site supports shared access.

Claim 18 recites “The file management device according to Claim 1, wherein the controller performs control to send the requested file to a different information processing device other than the first information processing device and to cause each of the first information processing device and the different information processing device to locally store the file received from the controller.”
Hurley and Park teach claim 1, where files can be stored locally at workstations. A file at source (i.e., controller) is replicated to destination (i.e., each of the first information processing device and the different information processing device) if the replication leads to a decrease in the overall mean response time of all pending requests for any file currently at the involved storage site (sec. 3.2.2, para. 1), which is the case when the file is requested by multiple users at multiple sites.

Claim 21 recites “The file management device according to Claim 1, wherein, when the use mode is not designated in the registration information, and if the pending request from the first information processing device is a request made for the requested file for the first time, the controller allows the user of the first information processing device to set the use mode of -7-Application No. 16/590,457the requested file and writes the use mode set by the user of the first information processing device in the registration information of the requested file.”
Hurley teaches claim 1, but does not disclose this claim; however, FSRM’s file classification infrastructure classifies files with property on access control, where permission (i.e., use mode) on a file can be granted to a single user (i.e., personal use), or a group of users (i.e., joint use). Classification properties are generated either automatically by using file classification rules or manually (i.e., set by user) by modifying the property of a selected file/folder (FSRM: pp. 1-2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with FSRM. One having ordinary skill in the art would have found motivation to incorporate FSRM in Hurley as a heuristic to determine use mode based on user input.

Claim 22 recites “The file management device according to Claim 1, wherein outputting the requested file is printing the requested file on a recording medium, such that when the past use record of the requested file indicates that two or more different devices have ever printed the requested file, the use mode of the requested file is the joint use mode.”
Hurley teaches claim 1, but does not disclose this claim; however, Microsoft Windows Server collects change journal (i.e., log) of events relevant to a system (FSRM: pp. 3). A log record for every event (i.e., request) includes information (i.e., past use record) such as resource (i.e., requested file), person (i.e., requester), timestamp, source address (i.e., device), operation (i.e., print), etc. (LogFile: pp. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with FSRM and LogFile. One having ordinary skill in the art would have found motivation to utilize FSRM and LogFile in Hurley with a file classification rule to determine use mode based on historical information contained in the log of requests, e.g., number of unique sources requesting the resource.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley as applied to claim 2 above, in view of Park and FSRM, and further in view of Vahl. 2 Ways to Search for Posts on Facebook, https://www.andreavahl.com/facebook/2-ways-to-search-for-posts-on-facebook.php, pp. 1-10, 2015 [herein “Vahl”].
Claim 12 recites “The file management device according to Claim 2, wherein the determiner determines the use mode of the requested file by referring to content described on a website.”
According to the instant Specification (pp. 51), a website refers to an SNS (social networking service) where a content such as a blog is created and can be searched for.
Hurley teaches claim 2, but does not disclose this claim; however, when a piece of content (i.e., requested file) is created (i.e., described) on a social networking site, e.g., a Facebook post, it typically can be searched for on the site (Vahl: pp. 1-3), and thus is accessible by multiple users of the site (i.e., use mode).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with Vahl. One having ordinary skill in the art would have found motivation to utilize Vahl’s search function in Hurley as a heuristic to determine use mode based on whether content of the requested file can be found on a social networking site.
Claim 13 is analogous to claim 12, and is similarly rejected.

Claim 14 recites “The file management device according to Claim 12, wherein, if identification information used for making a request for the requested file received from the first information processing device is disclosed on a website, the determiner determines that the use mode of the requested file is the joint use mode, and if the identification information is not disclosed on a website, the determiner determines that the use mode of the requested file is the personal use mode.”
Hurley teaches claim 12, but does not disclose this claim; however, when a piece of content (i.e., requested file) is created on a social networking site e.g., a Facebook post, it typically can be searched for on the site, and thus is accessible by multiple users of the site (i.e., joint use) (Vahl: pp. 1-3). If it is not found through search, it can be assumed to be for personal use.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with Vahl. One having ordinary skill in the art would have found motivation to utilize Vahl’s search function in Hurley as a heuristic to determine use mode based on whether content of the requested file can be found on a social networking site.

Claim 15 recites “The file management device according to Claim 14, wherein the determiner checks whether the identification information is disclosed on a website at predetermined regular intervals.”
Hurley teaches claim 14, but does not disclose this claim; however, search results from common search engine reflect current state of the content (Vahl: pp. 1). Thus search needs to be performed periodically to get up-to-date information about use mode of the content.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with Vahl. One having ordinary skill in the art would have found motivation to utilize Vahl’s search function in Hurley as a heuristic to determine use mode based on whether content of the requested file can be found on a social networking site.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hurley as applied to claim 18 above, in view of Park and FSRM, and further in view of Cao et al. TDDFS: A Tier-Aware Data Deduplication-Based File System. ACM Transactions on Storage 15:1, pp. 4:1-4:26, Feb. 2019 [herein “Cao”].
Claim 19 recites “The file management device according to Claim 18, further comprising: an acquirer that acquires information concerning a space of the storage, wherein the controller performs control to select the different information processing device from among information processing devices that are found to have a predetermined space or larger in the storages based on the information acquired by the acquirer.”
Hurley teaches claim 18, where a file is replicated from source (i.e., first information processing device) to destination (i.e., file storage) if the replication leads to a decrease in the overall mean response time of all pending requests for any file currently at the involved storage sites (sec. 3.1, para. 1).
Hurley does not disclose this claim; however, Cao teaches a two-tier file system that combines data deduplication with file-based migration. By evaluating (i.e., acquiring) file-based activities, files are always accessed from the fast tier, while duplicate files are migrated to the slow tier, to improve performance and space utilization (Cao: sec. 1, para. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with Cao. One having ordinary skill in the art would have found motivation to incorporate Cao into Hurley to optimize both response time and space utilization in file replication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163